         Case 1:19-cr-10357-RGS Document 58-11 Filed 06/08/20 Page 1 of 1



                                          EXHIBIT 12



From: David Fondots <davidjfondots@gmail.com>
Sent: Wednesday, June 3, 2020 9:28 AM
To: Bloom, Sara (USAMA) <SBloom@usa.doj.gov>
Subject: Request for Information

Hello Attorney Bloom.
May you please send me all of the information and evidence you have collected? Not just the
evidence you are submitting with your SM but the evidence that may be inculpatory or
exculpatory or be considered Brady Material. If you please, can I have the full evidence, not just
the summaries.

When Plaut asked for evidence in lieu of the plea the files he sent me seemed to be incomplete.

Thanks
David


David John
davidjfondots@gmail.com
